Porter, J
The defendants having obtained a stay of proceedings, in a petition for a respite, from the district court, judgment was given, that this cause be transferred to that court, before whom the suit for respite was pending. From that decision this appeal has been taken.
It has been decided in the case of Agnes vs. Judice, 3 Martin, 186, that the transferring a cause to another court for trial is not such a final judgment, as that an appeal can be taken from it. I am of the same opinion, and think that this appeal should be dismissed with costs.
*493East’n District.
April, 1821.
Carleton for the plaintiff, Turner for the defendants.
Martin, J.
If no decision had taken place on this question, I would believe that a party, who is sent out of the court in which he brought his suit, was not compellable to follow it, in another, which he supposed was not the proper one, without having the decision of the court, in which he had sued, examined by this, but I yield to the opinion of this court in the case of Agnes vs. Judice.